NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              ILENE M. RICHARDSON,
                 Claimant-Appellant,

                           v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2013-7144
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-232, Judge William Greenberg.
                ______________________

               Decided: October 28, 2014
                ______________________

   KENNETH M. CARPENTER, Carpenter, Chartered, of
Topeka, Kansas, argued for claimant-appellant.

    SARAH M. VALENTI, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were STUART F. DELERY,
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and MARTIN F. HOCKEY, JR., Assistant Director.
Of counsel on the brief were DAVID J. BARRANS, Deputy
2                                  RICHARDSON   v. MCDONALD



Assistant General Counsel, and BRIAN D. GRIFFIN, Attor-
ney, United States Department of Veterans Affairs, of
Washington, DC.
                ______________________

    Before O’MALLEY, TARANTO, and CHEN, Circuit Judges.
O’MALLEY, Circuit Judge.
    George T. Richardson, a veteran who served on active
duty from June to August 1935 and again from September
1942 to July 1944, died on September 20, 2012, while his
claim for benefits was pending before the Board of Veter-
ans’ Appeals (“the Board”) on remand. Shortly thereaf-
ter—on September 26, 2012—the Board dismissed Mr.
Richardson’s case due to his death. Ilene M. Richardson
appealed the Board’s decision to the United States Court
of Appeals for Veterans Claims (“Veterans Court”). The
Veterans Court ordered counsel to show cause why the
appeal of the Board’s decision should not also be dis-
missed for want of jurisdiction. In response, counsel
argued, among other things, that Mrs. Richardson was
entitled to be substituted as appellant in place of her
deceased husband pursuant to 38 U.S.C. § 5121A. The
Veterans Court dismissed Mrs. Richardson’s appeal for
lack of jurisdiction. In its decision, the court cited VA
Fast Letter 10-30 dated August 10, 2010, which provided
that an eligible survivor may file a request with the
agency of original jurisdiction to be substituted in place of
the original claimant. Mrs. Richardson now appeals from
the Veterans Court’s dismissal.
    After careful consideration, we agree with the Veter-
ans Court that it lacked jurisdiction over Mrs. Richard-
son’s appeal. As counsel for the government conceded at
oral argument, however, Mrs. Richardson’s timely notice
of appeal of the Board’s September 26, 2012 decision
qualifies as an informal claim for substitution under
§ 5121A which she is entitled to have adjudicated. Oral
RICHARDSON   v. MCDONALD                                   3



Argument at 13:25-14:10, available at http://www.cafc.
uscourts.gov/oral-argument-recordings/2013-7144/all (Q:
“Do you regard the notice of appeal that Mrs. Richardson
filed as an informal claim or motion for substitution?” . . .
A: “It’s our position that under Reeves it would be an
informal claim.”); see Reeves v. Shinseki, 682 F.3d 988,
993 (Fed. Cir. 2012) (“Because Mrs. Reeves’ motion for
substitution clearly evinced an intent to obtain the bene-
fits due and payable to her husband as of the date of his
death, it qualifies as an informal claim for accrued bene-
fits.”); see also Kelsey v. West, 13 Vet. App. 437, 438 (Vet.
App. 2000) (stating that a notice of appeal, which con-
tained notice of the veteran’s death, constituted “an
informal, derivative, claim for accrued benefits, which
[the surviving spouse] is entitled to have adjudicated”).
Upon adjudication of her request, Mrs. Richardson’s claim
or request for substitution may proceed before the Board
without loss of priority. Accordingly, we affirm the deci-
sion of the Veterans Court dismissing Mrs. Richardson’s
appeal.
                       AFFIRMED